DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 
2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 1, 2022 have been considered and made of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative, Jeff Vockrodt, on June 2, 2022.
The application has been amended as follows:  	Claim 16. A bioreactor assembly comprising: 	 -	a plurality of trays configured to hold a plurality of cell culture bags,  	 - 	a holder on which the trays are removably mounted side by side to form a first series of trays of the plurality of trays on a first side of the bioreactor assembly and a second series of trays of the plurality of trays on a second side of the bioreactor assembly opposite the first side;  	- 	a rocking mechanism that is operatively connected to the first series of trays and second series of trays and configured to rock the trays on each side of the bioreactor assembly, wherein the rocking mechanism comprises at least one motoroperatively connected to one or more trays and configured to rock the trays; and  	- 	 at least one control unit, said at least one control unit is positioned above a holding area of the holder central to the first series of trays and second series of traysand is arranged to control the rocking mechanism; 	wherein the plurality of trays are configured to be disconnected from the rocking mechanism such that the rocking of an individual tray of the plurality of trays is stopped while the remining trays are permitted to continue rocking. 	Claims 20-21. (Cancelled)
Allowable Subject Matter
Claim(s) 16, 24-25 and 31 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 16 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 16. In particular, the prior art of record fails to disclose the bioreactor assembly of claim 16, including a plurality of trays configured to be disconnected from the rocking mechanism such that the rocking of an individual tray of the plurality of trays is stopped while the remining trays are permitted to continue rocking, and wherein the control unit is positioned above a holding area of the holder central to the first series of traysand second series of trays, in combination with the rest of the elements recited in the claim. 	The closest prior art to the claimed invention is Adelberg et al. (US 2004/0209346). Adelberg discloses an assembly comprising a plurality of platforms (FIG. 2: holders 110) configured to hold a plurality of bags (FIGS. 2 and 5: vessel 12), a rocking mechanism (motor) and a control unit. However, Adelberg et al fail to disclose wherein the plurality of trays are configured to be disconnected from the rocking mechanism such that the rocking of an individual tray of the plurality of trays is stopped while the remining trays are permitted to continue rocking. In fact, Adelberg indicates that coupling multiple platforms such that a single motor can be used to drive the multiple platforms saves cost ([0028]; FIG. 5). Moreover, Adelberg fail to disclose wherein the control unit is positioned above a holding area of the holder central tothe first series of trays and second series of trays. 	 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799